Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over EP3217758A1 (which has been provided in the International Search Report/IDS)

nd device; [0099] discloses “the second device is a Client (client) device in the P2P network”), each client electronic device comprising at least two radio modules ([0576] discloses Wi-Fi and Bluetooth, therefore 2 modules), each radio module being adapted to use a frequency band in the plurality of frequency bands ([0576]), and a so-called master electronic device (Fig. 13, 1st device; Abstract), the master electronic device comprising at least two radio modules ([0576] discloses Wi-Fi and Bluetooth, therefore 2 modules), each radio module being adapted to use a frequency band in the plurality of frequency bands, the method allowing the establishment of a plurality of connections between a client electronic device and the master electronic device ([0576]), the method being executed by the master electronic device and comprising the steps of:
receiving, via a first radio module of the master electronic device and coming from a first radio module of a client electronic device, a message comprising a request to establish a first connection between the master electronic device and the client electronic device, the message comprising an identifier associated with the client electronic device with the request to establish a connection (Fig. 13, blocks 1303, 1304, 1305; [0631] – [0634])
determining whether a second connection is already established between a second radio module of the master electronic device and a second radio module of the client electronic device corresponding to the identifier received, and, if such is the case (Fig. 13, blocks 1306 - 1308; [635] – [0638]), then:
 sending, via the second radio module of the master electronic device and intended for the second radio module of the client electronic device, a message comprising a request to verify the request to establish the first connection received, the message comprising the first item of authentication information received (Fig. 13, block 1309; [0638] – [0640]),
receiving, via the second radio module of the master electronic device and coming from the second radio module of the client electronic device, a message comprising information validating the request to establish the first connection (Fig. 13, blocks 1310, 1311; [0642] – [0643]),
 and establishing the first connection between the first radio module of the client electronic device and the first radio module of the master electronic device (Fig. 2-1, blocks 214; [0175]; [0177]).

EP3217758A1 discloses a first item of authentication information ([0014]) in a separate embodiment. It would be obvious to one of ordinary skill in the art at the time the invention was made that combining these two embodiments would further enhance security by also checking for matching authentication, as disclosed by EP3217758A1.


Regarding claim 2, EP3217758A1 discloses the message comprising the validation information also comprising a second item of authentication information, the master electronic device sending a message to the client electronic device in order to establish 


Regarding claim 3, EP3217758A1 discloses the wireless communication network being in accordance with an IEEE 802.11 standard ([0257]; [0401]), each radio module of the master electronic device sending a signalling message comprising at least one first and one second wireless network identifier, the second wireless network identifier being determined according to the first network identifier, wherein each client electronic device wishing to establish a plurality of connections with the master electronic device establishes each connection using the second network identifier ([0240] – [0241]).


Regarding claim 4, EP3217758A1 discloses the signalling message being: a beacon frame sent periodically, or a message sent in return after reception of a wireless-network detection message sent by a client electronic device ([0109]).


Regarding claim 5, EP3217758A1 discloses a subsequent step of bonding the first radio connection with previously established connections, the bonding step comprising the steps of: updating a so-called bonding table, the table comprising, for each bonding, an associated identifier, the identifier associated with the client electronic device and a list of associated connections, and when a message is intended for the client electronic 


Claim 8 is similarly analyzed as claim 3.


Claim 12 is similarly analyzed as limitations in claim 1. Examples of non-transitory storage medium is disclosed in [0666]).


Claim 6 is similarly analyzed as claim 1, with the differences being claim 6 reciting “executed by the client device”, sending/receiving by different radio modules, and first and second items of authentication. 
First and second devices are interchangeable, hence the operations are essentially “symmetric” in that what was done by the 1st device can be done by the 2nd and vice versa. Two items of authentication are disclosed as in Fig. 13, block 1308.


Regarding claim 7, EP3217758A1 discloses  the message comprising information validating the request to establish the second connection comprising in addition a 


Claim 14 is similarly analyzed as in claim 6.


Claim 9 is similarly analyzed as claim 1.


Claim 10 is similarly analyzed as claim 6.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to establishing wireless connections:

Li et al. (US 20170265238) discloses method and device for establishing wireless connection.
Park et al. (US 10531370) discloses Method and apparatus for transmitting data in wireless communication system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632